Calhoon, L,
delivered tlie opinion of the court.
There was a hole in the sidewalk, extending into it twelve inches or more, and slanting downward and outward toward the street several feet. It had been there some months — too long for entertaining the idea that the city had no notice of it. There was no light to expose it to persons at night. Appellee knew of the existence of this hole, but on the particular occasion forgot it. On a night dark and rainy, somewhere about eleven o’clock, she, in company with her stepson, was going home along this sidewalk, and, to avoid the mud, was walking on the outer edge, and fell into it, and was seriously hurt, and got the very moderate verdict of $500 damages.
Legal principles are adaptive to situations. What, are applicable to those walking in the light' may not always be applied to those walking in the dark; and cities, under the circumstances and conditions of the present case, cannot avoid liability from the momentary forgetfulness of persons so using sidewalks which should be free from such traps.

Affirmed.